Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’s AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner proposed amendment on 08/16/2021 over telephone to Louis Diep Reg. 57,778.  The authorization for this examiner’s amendment was given via email on 08/25/2021.	

3.	Examiner’s Amendment to claims are indicated as below:

4          Examiner’s amendment:

Listing of claims:

33. (Previously presented) Apparatus, comprising at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform 

checking if the estimated future instantaneously required processing effort exceeds a capability of the terminal to process the symbols;
modifying a future scheduling of the symbols for the terminal if the future instantaneously required processing effort exceeds the capability; wherein 
	each of the first transmission time intervals comprises not more than a first maximum possible number of the symbols;
each of the second transmission time intervals comprises not more than a second maximum possible number of the symbols; and at least one of:
the first maximum possible number is larger than the second maximum possible number, and 
a second processing interval required to finalize the processing of the respective symbols of each of the second transmission time intervals is shorter than a first processing interval required to finalize the processing of the respective symbols of each of the first transmission time intervals.

34. (Previously presented)  The apparatus according to claim 33, wherein
	the first maximum possible number is larger than the second maximum possible number; 
a scaling factor indicates a ratio of a second processing requirement required by the terminal to process the symbols of one of the second transmission time intervals to a 
the estimating of the future instantaneously required processing effort is based on the scaling factor.

35. (Previously presented)  The apparatus according to claim 33, wherein
	a first delay indicates how long a start of the processing of the symbols of each of the first transmission time intervals after the respective first transmission time interval is delayed by the terminal;
 	a second delay indicates how long a start of the processing of the symbols of each of the second transmission time intervals after the respective second transmission time interval is delayed by the terminal; and
the estimating of the maximum required processing effort is based on the respective at least one of the first delay and the second delay.

36. (Previously presented) The apparatus according to claim 33, wherein the estimating comprises
	calculating the future instantaneously required processing effort Ψ at a time of an ith second transmission time interval sTTI i based on the following pseudo-code:
If PDSCH is scheduled in sTTI i for the terminal
                    
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        =
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        Π
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        
                            
                                K
                            
                            
                                s
                                T
                                T
                                I
                            
                        
                    
                
                    
                        i
                        =
                        i
                        +
                        
                            
                                N
                            
                            
                                s
                                T
                                T
                                I
                            
                        
                    
                
If sPDSCH is scheduled in sTTI i  for the terminal
                    
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        =
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        +
                        ρ
                        
                            
                                
                                    
                                        Π
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                    
                
                    
                        i
                        =
                        i
                        +
                        1
                    
                
If nothing is scheduled in sTTI i for the terminal
                    
                        i
                        =
                        i
                        +
                        1
                    
                

sPDSCH denotes symbols of the symbols scheduled in any of the second transmission time intervals;
PDSCH denotes symbols of the symbols scheduled in any of the first transmission time intervals;
            
                
                    
                        N
                    
                    
                        s
                        T
                        T
                        I
                    
                
            
         is a ratio of the first maximum possible number to the second maximum possible number; 
            
                
                    
                        K
                    
                    
                        T
                        T
                        I
                    
                
            
         is a first processing interval for processing the symbols of one of the first transmission time intervals in number of the second transmission time intervals;
            
                
                    
                        K
                    
                    
                        s
                        T
                        T
                        I
                    
                
            
         is a second processing interval for processing the symbols of the second transmission time interval in number of second transmission time intervals;
ΠTTI is an instanteneous processing requirement for the processing of scheduled PDSCH of the first transmission time intervals normalized by the maximum possible instantaneous processing requirement for the processing of any scheduled PDSCH of the first transmission time intervals;
ΠsTTI is an instanteneous processing requirement for the processing of scheduled sPDSCH of the second transmission time intervals normalized by the maximum possible 
ρ is a scaling factor indicating a ratio of a second processing requirement required by the terminal to process the symbols of one of the second transmission time intervals to a first processing requirement required by the terminal to process the symbols of one of the first transmission time intervals;
δTTI  is a first delay indicating how long a start of the processing of the symbols of each of the first transmission time intervals after the respective first transmission time interval is delayed by the terminal;
δsTTI 	is a second delay indicating how long a start of the processing of the symbols of each of the second transmission time intervals after the respective second transmission time interval is delayed by the terminal.

37. (Previously presented) The apparatus according to claim 33, wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to further perform 
instructing to schedule the symbols for the terminal into at least one of one or more first transmission time intervals and one or more second transmission time intervals if the estimated future instantaneously required processing effort does not exceed the capability. 

38. (Previously presented) The apparatus according to claim 33, wherein, 
if the terminal is capable to receive the symbols over plural aggregated carriers,  


39. (Previously presented) The apparatus according to claim 33, wherein, 
if the terminal is capable to receive the symbols over plural aggregated carriers, 
the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to further perform the estimating, checking, and inhibiting for an aggregated capacity of the carriers.

40. (Currently amended) The apparatus according to claim 33, wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to further perform 
	receiving, from the terminal, at least one of
an indication of the capability;




41. (Previously presented)  The apparatus according to claim 33, wherein 
the symbols are scheduled in a sequence of the first transmission time intervals and the second transmission time intervals, 

inhibiting the estimating if the estimating would not include an instantaneous processing requirement to process the symbols of the one of the second transmission time intervals and an instantaneous processing requirement to process the symbols of the one of the first transmission time intervals.

42. (Previously presented)  Apparatus, comprising at least one processor, at least one memory including computer program code, and the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform 
	informing a base station on at least one of a capability of a terminal to process symbols received within a predefined time interval in at least one  first transmission time interval and at least one second transmission time interval, a scaling factor ρ, a first delay δTTI, and a second delay δsTTI; wherein 
	each of the first transmission time intervals comprises not more than a first maximum possible number of the symbols;
each of the second transmission time intervals comprises not more than a second maximum possible number of the symbols; and at least one of:
the first maximum possible number is larger than the second maximum possible number, and 

 	the scaling factor ρ indicates a ratio of a second processing requirement required by the terminal to process the symbols of one of the second transmission time intervals to a first processing requirement required by the terminal to process the symbols of one of the first transmission time intervals if the first maximum possible number is larger than the second maximum possible number;	
the first delay δTTI indicates how long a start of the processing of the symbols of each of the first transmission time intervals after the respective first transmission time interval is delayed by the terminal;
 	the second delay δsTTI indicates how long a start of the processing of the symbols of each of the second transmission time intervals after the respective second transmission time interval is delayed by the terminal.

43. (Previously presented)  The apparatus according to claim 42, wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least perform
	calculating an instantaneously required processing effort Ψ at a time of an ith second transmission time interval sTTI i based on the following pseudo-code:
If PDSCH is received in sTTI i by the terminal
                    
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        =
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        Π
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        
                            
                                K
                            
                            
                                s
                                T
                                T
                                I
                            
                        
                    
                
                    
                        i
                        =
                        i
                        +
                        
                            
                                N
                            
                            
                                s
                                T
                                T
                                I
                            
                        
                    
                
If sPDSCH is received in sTTI i  by the terminal
                    
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        =
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        +
                        ρ
                        
                            
                                
                                    
                                        Π
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                    
                
                    
                        i
                        =
                        i
                        +
                        1
                    
                
If nothing is received in sTTI i by the terminal
                    
                        i
                        =
                        i
                        +
                        1
                    
                
checking if the instantaneously required processing effort exceeds the capability;
discarding the processing of the symbols of at least one of the first transmission time intervals if the instantaneously required processing effort exceeds the capability; wherein
sPDSCH denotes symbols of the symbols received in any of the second transmission time intervals;
PDSCH denotes symbols of the symbols received in any of the first transmission time intervals;
            
                
                    
                        N
                    
                    
                        s
                        T
                        T
                        I
                    
                
            
         is a ratio of the first maximum possible number to the second maximum possible number; 
            
                
                    
                        K
                    
                    
                        T
                        T
                        I
                    
                
            
         is a first processing interval for processing the symbols of one of the first transmission time intervals in number of the second transmission time intervals;
            
                
                    
                        K
                    
                    
                        s
                        T
                        T
                        I
                    
                
            
         is a second processing interval for processing the symbols of the second transmission time interval in number of second transmission time intervals;
TTI is an instantaneous processing requirement for the processing of received PDSCH of the first transmission time intervals normalized by the maximum possible instantaneous processing requirement for the processing of any received PDSCH of the first transmission time intervals;
ΠsTTI is an instantaneous processing requirement for the processing of received sPDSCH of the second transmission time intervals normalized by the maximum possible instantaneous processing requirement for the processing of any received PDSCH of the first transmission time intervals.

44. (Previously presented)  The apparatus according to claim 42, wherein the capability of the terminal ΨUE fulfills at least one of the following conditions:
            
                
                    
                        Ψ
                    
                    
                        n
                        o
                        m
                    
                
            
        ≤             
                
                    
                        Ψ
                    
                    
                        U
                        E
                    
                
            
         ≤             
                
                    
                        Ψ
                    
                    
                        m
                        a
                        x
                    
                
            
        
            
                
                    
                        Ψ
                    
                    
                        n
                        o
                        m
                        ,
                        s
                        T
                        T
                        I
                    
                
            
        ≤             
                
                    
                        Ψ
                    
                    
                        U
                        E
                    
                
            
         ≤             
                
                    
                        Ψ
                    
                    
                        m
                        a
                        x
                    
                
            
         
wherein
Ψnom denotes an instantaneously required processing effort to process the symbols if the symbols are received only in first transmission time intervals;
 	Ψnom,sTTI denotes an instantaneously required processing effort to process the symbols if the symbols are received only in second transmission time intervals; and
	Ψmax denotes a maximum instantaneously required processing effort to process the symbols if, after the symbols are received only in first transmission time intervals, the symbols are received only in second transmission time intervals.

max is estimated based on the following formulas:
            
                
                    
                        Ψ
                    
                    
                        m
                        a
                        x
                    
                
                =
                
                    
                        
                            
                                α
                            
                            
                                T
                                T
                                I
                            
                        
                        
                            
                                Π
                            
                            
                                T
                                T
                                I
                                ,
                                m
                                a
                                x
                            
                        
                        +
                        ρ
                        
                            
                                Π
                            
                            
                                s
                                T
                                T
                                I
                                ,
                                m
                                a
                                x
                            
                        
                    
                    
                        
                            
                                Π
                            
                            
                                T
                                T
                                I
                                ,
                                m
                                a
                                x
                            
                        
                    
                
            
         

            
                
                    
                        α
                    
                    
                        T
                        T
                        I
                    
                
                =
                
                    
                        
                            
                                K
                            
                            
                                T
                                T
                                I
                            
                        
                        -
                        
                            
                                N
                            
                            
                                s
                                T
                                T
                                I
                            
                        
                    
                    
                        
                            
                                K
                            
                            
                                T
                                T
                                I
                            
                        
                    
                
            
        .

46. (Previously presented)  The apparatus according to claim 42, wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to further perform 
	normalizing the capability by one of Ψnom, Ψnom,sTTI, and Ψmax to obtain a normalized capability, wherein
	the base station is informed on the normalized capability;
 Ψnom denotes a maximum instantaneously required processing effort to process the symbols if the symbols are received only in first transmission time intervals;
 	Ψnom,sTTI denotes a maximum instantaneously required processing effort to process the symbols if the symbols are received only in second transmission time intervals; and
	Ψmax denotes a maximum instantaneously required processing effort to process the symbols if, after the symbols are received only in first transmission time intervals, the symbols are received only in second transmission time intervals.

47. (Previously presented)  The apparatus according to claim 42, wherein the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to further perform 
max,  and  one of Ψnom and Ψnom,sTTI, wherein
	the excess capability is 0% if the capability is the one of Ψnom and Ψnom,sTTI,
	the excess capability is 100% if the capability is Ψmax,
	the excess capability is calculated by linear interpolation between the one of Ψnom and Ψnom,sTTI and Ψmax if the capability is between the one of Ψnom and Ψnom,sTTI and Ψmax, 
	the base station is informed on the excess capability;
 Ψnom denotes a maximum instantaneously required processing effort to process the symbols if the symbols are received only in first transmission time intervals;
 	Ψnom,sTTI denotes a maximum instantaneously required processing effort to process the symbols if the symbols are received only in second transmission time intervals; and
	Ψmax denotes a maximum instantaneously required processing effort to process the symbols if, after the symbols are received only in first transmission time intervals, the symbols are received only in second transmission time intervals.

48. (Previously presented)  Method, comprising 
estimating a future instantaneously required processing effort required by a terminal to process symbols received in at least one first transmission time interval and  at least one second transmission time interval;
checking if the estimated future instantaneously required processing effort exceeds a capability of the terminal to process the symbols;
modifying a future scheduling of the symbols for the terminal if the future instantaneously required processing effort exceeds the capability; wherein 

each of the second transmission time intervals comprises not more than a second maximum possible number of the symbols; and at least one of:
the first maximum possible number is larger than the second maximum possible number, and 
a second processing interval required to finalize the processing of the respective symbols of each of the second transmission time intervals is shorter than a first processing interval required to finalize the processing of the respective symbols of each of the first transmission time intervals.

49. (Previously presented)  The method according to claim 48, wherein
	the first maximum possible number is larger than the second maximum possible number; 
a scaling factor indicates a ratio of a second processing requirement required by the terminal to process the symbols of one of the second transmission time intervals to a first processing requirement required by the terminal to process the symbols of one of the first transmission time intervals; and
the estimating of the future instantaneously required processing effort is based on the scaling factor.

50. (Previously presented)  The method according to claim 48, wherein

 	a second delay indicates how long a start of the processing of the symbols of each of the second transmission time intervals after the respective second transmission time interval is delayed by the terminal; and
the estimating of the maximum required processing effort is based on the respective at least one of the first delay and the second delay.

51. (Previously presented)  The method according to claim 48, wherein the estimating comprises
	calculating the future instantaneously required processing effort Ψ at a time of an ith second transmission time interval sTTI i based on the following pseudo-code:
If PDSCH is scheduled in sTTI i for the terminal
                    
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        =
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        +
                        
                            
                                
                                    
                                        Π
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        
                            
                                K
                            
                            
                                s
                                T
                                T
                                I
                            
                        
                    
                
                    
                        i
                        =
                        i
                        +
                        
                            
                                N
                            
                            
                                s
                                T
                                T
                                I
                            
                        
                    
                
If sPDSCH is scheduled in sTTI i  for the terminal
                    
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        =
                        Ψ
                        
                            
                                i
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                :
                                i
                                +
                                
                                    
                                        K
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                                +
                                
                                    
                                        δ
                                    
                                    
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                        +
                        ρ
                        
                            
                                
                                    
                                        Π
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                            
                                
                                    
                                        K
                                    
                                    
                                        s
                                        T
                                        T
                                        I
                                    
                                
                            
                        
                    
                
                    
                        i
                        =
                        i
                        +
                        1
                    
                
If nothing is scheduled in sTTI i for the terminal
                    
                        i
                        =
                        i
                        +
                        1
                    
                

sPDSCH denotes symbols of the symbols scheduled in any of the second transmission time intervals;
PDSCH denotes symbols of the symbols scheduled in any of the first transmission time intervals;
            
                
                    
                        N
                    
                    
                        s
                        T
                        T
                        I
                    
                
            
         is a ratio of the first maximum possible number to the second maximum possible number; 
            
                
                    
                        K
                    
                    
                        T
                        T
                        I
                    
                
            
         is a first processing interval for processing the symbols of one of the first transmission time intervals in number of the second transmission time intervals;
            
                
                    
                        K
                    
                    
                        s
                        T
                        T
                        I
                    
                
            
         is a second processing interval for processing the symbols of the second transmission time interval in number of second transmission time intervals;
ΠTTI is an instanteneous processing requirement for the processing of scheduled PDSCH of the first transmission time intervals normalized by the maximum possible instantaneous processing requirement for the processing of any scheduled PDSCH of the first transmission time intervals;
ΠsTTI is an instanteneous processing requirement for the processing of scheduled sPDSCH of the second transmission time intervals normalized by the maximum possible instantaneous processing requirement for the processing of any scheduled PDSCH of the first transmission time intervals;
ρ is a scaling factor indicating a ratio of a second processing requirement required by the terminal to process the symbols of one of the second transmission time intervals to a first processing requirement required by the terminal to process the symbols of one of the first transmission time intervals;
TTI  is a first delay indicating how long a start of the processing of the symbols of each of the first transmission time intervals after the respective first transmission time interval is delayed by the terminal;
δsTTI 	is a second delay indicating how long a start of the processing of the symbols of each of the second transmission time intervals after the respective second transmission time interval is delayed by the terminal.

52. (Previously presented) Method, comprising 
	informing a base station on at least one of a capability of a terminal to process symbols received within a predefined time interval in at least one  first transmission time interval and at least one second transmission time interval, a scaling factor ρ, a first delay δTTI, and a second delay δsTTI; wherein 
	each of the first transmission time intervals comprises not more than a first maximum possible number of the symbols;
each of the second transmission time intervals comprises not more than a second maximum possible number of the symbols; and at least one of:
the first maximum possible number is larger than the second maximum possible number, and 
a second processing interval required to finalize the processing of the respective symbols of each of the second transmission time intervals is shorter than a first processing interval required to finalize the processing of the respective symbols of each of the second transmission time intervals;

the first delay δTTI indicates how long a start of the processing of the symbols of each of the first transmission time intervals after the respective first transmission time interval is delayed by the terminal;
 	the second delay δsTTI indicates how long a start of the processing of the symbols of each of the second transmission time intervals after the respective second transmission time interval is delayed by the terminal.

Allowable Subject Matter
5. 	Claims 33 -52 are allowed. Claims 1-32 are cancelled.
6. 	The following is an examiner’s statement of reasons for allowance:
7. 	Applicants invention is drawn to a method apparatus to at least perform estimating a future instantaneously required processing effort required by a terminal to process symbols received in at least one first transmission time interval and at least one second transmission time interval thereby improving quality of TTI PDSCH transmissions and sTTI sPDSCH transmissions.
The Applicants independent claim 1 recites, inter alia Apparatus, comprising at least one processor, at least one memory including computer program code, and the at least 
estimating a future instantaneously required processing effort required by a terminal to process symbols received in at least one first transmission time interval and  at least one second transmission time interval;
checking if the estimated future instantaneously required processing effort exceeds a capability of the terminal to process the symbols;
modifying a future scheduling of the symbols for the terminal if the future instantaneously required processing effort exceeds the capability; wherein 
	each of the first transmission time intervals comprises not more than a first maximum possible number of the symbols;
each of the second transmission time intervals comprises not more than a second maximum possible number of the symbols; and at least one of:
the first maximum possible number is larger than the second maximum possible number, and 
a second processing interval required to finalize the processing of the respective symbols of each of the second transmission time intervals is shorter than a first processing interval required to finalize the processing of the respective symbols of each of the first transmission time intervals.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 


The prior art   [US 20120236809 A1] discloses in para [0051] FIG. 8 is a diagram illustrating a structure of the PUSCH frequency deviation estimator 27 in an embodiment. The PUSCH frequency deviation estimator 27 estimates the frequency deviation from the phase difference between the D-RSs of the PUSCH in the normal CP. In FIG. 8, 14 PUSCH symbols that are received, amounting to 1 subframe of the normal CP, are successively shifted in a shift register 61. The fourth and eleventh symbols in the shift register 61 are supplied to BS/CS eliminators 62a and 62b, respectively.
However the combination of prior arts does not discloses for independent claims 33 and 48,
modifying a future scheduling of the symbols for the terminal if the future instantaneously required processing effort exceeds the capability; wherein 
	each of the first transmission time intervals comprises not more than a first maximum possible number of the symbols;
each of the second transmission time intervals comprises not more than a second maximum possible number of the symbols; and at least one of:
the first maximum possible number is larger than the second maximum possible number, and 
a second processing interval required to finalize the processing of the respective symbols of each of the second transmission time intervals is shorter than a first processing interval required to finalize the processing of the respective symbols of each of the first transmission time intervals.

	Therefore, independent claims 33, 42 and 48 are allowed for these above reasons. The respective dependent claims of independent claims 33, 42 and 48 are also allowed. 
Conclusion

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papasakellariou et al. [US 20060285484 A1] Pilot Design and Channel Estimation.
A.M. Bune et al. [US 20070217328 A1] Method for OFDM Transmission With Low Latency, A Base Station, A User Terminal And A Network Therefor.
Garcia et al. [US 20150117248 A1] Systems, methods, and devices for electronic spectrum management.
Gholmieh et al. [US 9451489 B2] Method and apparatus for LTE uplink throughput estimation.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413